COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Interest of A.L.D.L., a Child

Appellate case number:    01-15-00826-CV

Trial court case number: 14-FD-2183

Trial court:              County Court at Law No. 1 of Galveston County

        Proceeding pro se, appellant, P.D., filed a notice of appeal of the trial court’s final
judgment terminating her parental rights to her minor child, signed on September 21, 2015. See
TEX. R. APP. P. 26.1(b), 28.4. The trial court clerk filed the clerks’ record on October 13, 2015.
On October 23, 2015, the court reporter notified the Court that the reporter’s record was not
requested. Accordingly, the Clerk of this Court notified appellant that unless she provided
written evidence that she had paid, or made arrangements to pay, for the reporter’s record, or
provided proof that she is entitled to proceed without payment of costs by November 2, 2015, the
Court might require appellant to file a brief and consider the appeal without a reporter’s record.
See TEX. R. APP. P. 35.3(b), 37.3(c). Appellant has filed a document (1) requesting “an extension
[ ]on appeal” and (2) stating that she has “not made any arrangements to pay for any records.”

       To the extent that appellant requests an extension of time to file her notice of appeal, we
dismiss the request as moot because appellant’s notice of appeal was timely filed on September
28, 2015.

        To the extent that appellant requests an extension to respond to the Court’s notice
regarding the failure to file a reporter’s record, we grant the extension. Accordingly, appellant’s
final deadline to submit (1) written evidence from the court reporter that she has paid or made
arrangements to pay the reporter’s fee for preparing the reporter’s record or (2) a detailed
explanation that she is exempt from paying the fee is 5:00 p.m., November 12, 2015. See TEX.
R. APP. P. 20.1 (establishing indigence on appeal), 34.6(b) (requiring request for preparation of
reporter’s record), 35.3(b) (providing court reporter is responsible for preparing and filing
reporter’s record if appellant requests preparation and party responsible for payment has paid, or
arranged to pay, fee or is entitled to proceed without paying fee). Otherwise, the Court may
require appellant to file her brief and can consider and decide the appeal on those issues that do
not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).
        Because this appeal involves the termination of the parent-child relationship, the Court is
required to bring the appeal to final disposition within 180 days of August 31, 2015, the date the
first notice of appeal was filed in this proceeding, so far as reasonably possible. See Tex. R. Jud.
Admin. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app. (Vernon 2013).
Accordingly, no further extensions will be granted absent extraordinary circumstances.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court


Date: November 3, 2015